DETAILED ACTION
1.	This is an allowance of amended application 16731038.

2.	Claims 6-7, and 11 are canceled.

3.	Claims 1-5, 8-10 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Garthwaite on 6/14/21.

The application has been amended as follows:  Claim 1 and 10 are amended as follows.

Claim 1 now reads:
A robotic fish comprising a wing, a plurality of torque reaction engines ("TREs") secured to the wing, wherein the plurality of TREs cause the wing to translate through and accelerate a surrounding thrust fluid, and a control circuit to control the plurality of TREs, wherein the control circuit causes the plurality of TREs to oscillate, wherein each TRE in the plurality of TREs comprises a driveshaft, an inertial mass mounted around the driveshaft, and a motor, wherein the motor generates a torque on the driveshaft by changing an acceleration vector of the inertial mass relative to the driveshaft, wherein the torque on the driveshaft causes each TRE in the plurality of TREs to oscillate and wherein counter-acceleration of the TREs comprises a first TRE rotating in a first direction and a second TRE rotating in a second direction.

The robotic fish according to claim 1, wherein the first TRE in the plurality of TRE’s is driven by the control circuit in phase relative to a second TRE in the plurality of TRE’s.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art search does not disclose the limitations of claim 1, wherein the control circuit causes the plurality of TREs to oscillate, wherein each TRE in the plurality of TREs comprises a driveshaft, an inertial mass mounted around the driveshaft, and a motor, wherein the motor generates a torque on the driveshaft by changing an acceleration vector of the inertial mass relative to the driveshaft, wherein the torque on the driveshaft causes each TRE in the plurality of TREs to oscillate and wherein counter-acceleration of the TREs comprises a first TRE rotating in a first direction and a second TRE rotating in a second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        

/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617